EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jae Seok Ahn on 2/4/21.

The application has been amended as follows: 

In the Title:
	The title has been changed to --method for encoding/decoding image using block division and size information of a boundary block--.
In the Abstract:
	Line 1, “Disclosed is an” has been changed to --An--; and
	Line 1, “comprising the steps of:” has been deleted.
In the Claims:
1. 	(Canceled) 

2. 	(Canceled) 



4. 	 (Currently Amended) An image decoding method, comprising:
dividing a first coding block to determine a second coding block; and
decoding the second coding block,
wherein the first coding block is divided based on one oftypes
wherein the division types include
wherein the quad-tree division is representative of a division type of dividing one coding block into four coding blocks, and 
wherein a division type for the first coding block is determined to be one of the quad-tree division, the binary-tree division, or the ternary-tree division when a shape of the first coding block is square, and the division type for the first coding block is determined to be the binary-tree division or the ternary-tree division when the shape of the first coding block is non-square,
wherein the binary-tree division and the ternary-tree division are applied only when the quad-tree division is no longer performed,
wherein the second coding block is determined based on predetermined division information,
wherein the division information includes at least one of a first flag indicating whether to divide the first coding block, a second flag indicating a division direction, or a third flag indicating the division type,
wherein the second flag equal to a first value indicates that the first coding block is divided in a horizontal direction, and the second flag equal to a second value indicates that the first coding block is divided in a vertical direction,
wherein the third flag equal to a first value indicates that the binary-tree division is performed, and the third flag equal to a second value indicates that the ternary-tree division is performed,
wherein, when the first coding block is located at a boundary of a current picture, only at least one of the quad-tree division or the binary-tree division is allowed, 
wherein the binary-tree division includes a horizontal binary-tree division and a vertical binary-tree division, and
wherein, when the boundary of the current picture is a bottom boundary, only the horizontal binary-tree division among the horizontal binary-tree division and the vertical binary-tree division is allowed for the binary-tree division.

5. 	 (Canceled) 

6. 	(Canceled) 

7. 	(Canceled) 

8. 	(Canceled) 

9. 	(Canceled) 

10. 	(Canceled) 

11. 	(Canceled) 

12. 	(Currently Amended) An image encoding method, comprising:
dividing a first coding block to determine a second coding block; and
encoding the second coding block,
wherein the first coding block is divided based on one oftypes
wherein the division types include
wherein the quad-tree division is representative of a division type of dividing one coding block into four coding blocks, the binary-tree division is representative of a division type of dividing one coding block into two coding blocks, and the ternary-tree division is representative of a division type of dividing one coding block into three coding blocks,
wherein a division type for the first coding block is determined to be one of the quad-tree division, the binary-tree division, or the ternary-tree division when a shape of the first coding block is square, and the division type for the first coding block is determined to be the binary-tree division or the ternary-tree division when the shape of the first coding block is non-square,
wherein the binary-tree division and the ternary-tree division are applied only when the quad-tree division is no longer performed,
wherein the second coding block is determined based on predetermined division information,
wherein the division information includes at least one of a first flag indicating whether to divide the first coding block, a second flag indicating a division direction, or a third flag indicating the division type,
wherein the second flag equal to a first value indicates that the first coding block is divided in a horizontal direction, and the second flag equal to a second value indicates that the first coding block is divided in a vertical direction,
wherein the third flag equal to a first value indicates that the binary-tree division is performed, and the third flag equal to a second value indicates that the ternary-tree division is performed,
wherein, when the first coding block is located at a boundary of a current picture, only at least one of the quad-tree division or the binary-tree division is allowed,
wherein the binary-tree division includes a horizontal binary-tree division and a vertical binary-tree division, and
wherein, when the boundary of the current picture is a bottom boundary, only the horizontal binary-tree division among the horizontal binary-tree division and the vertical binary-tree division is allowed for the binary-tree division.






13. 	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions that when executed by a processor perform a decoding method, the method comprising:
dividing a first coding block to determine a second coding block; and
decoding the second coding block,
wherein the first coding block is divided based on one oftypes
wherein the division types include
wherein the quad-tree division is representative of a division type of dividing one coding block into four coding blocks, the binary-tree division is representative of a division type of dividing one coding block into two coding blocks, and the ternary-tree division is representative of a division type of dividing one coding block into three coding blocks,
wherein a division type for the first coding block is determined to be one of the quad-tree division, the binary-tree division, or the ternary-tree division when a shape of the first coding block is square, and the division type for the first coding block is determined to be the binary-tree division or the ternary-tree division when the shape of the first coding block is non-square,
wherein the binary-tree division and the ternary-tree division are applied only when the quad-tree division is no longer performed,
wherein the second coding block is determined based on predetermined division information,
wherein the division information includes at least one of a first flag indicating whether to divide the first coding block, a second flag indicating a division direction, or a third flag indicating the division type,
wherein the second flag equal to a first value indicates that the first coding block is divided in a horizontal direction, and the second flag equal to a second value indicates that the first coding block is divided in a vertical direction,
wherein the third flag equal to a first value indicates that the binary-tree division is performed, and the third flag equal to a second value indicates that the ternary-tree division is performed,
wherein, when the first coding block is located at a boundary of a current picture, only at least one of the quad-tree division or the binary-tree division is allowed,
wherein the binary-tree division includes a horizontal binary-tree division and a vertical binary-tree division, and
wherein, when the boundary of the current picture is a bottom boundary, only the horizontal binary-tree division among the horizontal binary-tree division and the vertical binary-tree division is allowed for the binary-tree division.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/Primary Examiner, Art Unit 2419